Citation Nr: 0413506	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  95-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder 
including skin cancer, claimed as secondary to onion gas, 
mustard gas, tear gas, and ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision which denied service 
connection for a skin disorder including skin cancer, claimed 
as secondary to onion gas, mustard gas, tear gas, and 
ionizing radiation exposure.  In April 1999 and July 2001, 
the Board remanded the claim to the RO for additional action.  
In September 2003, the veteran testified at a Travel Board 
hearing.


FINDINGS OF FACT

1.  Exposure to onion gas, mustard gas, tear gas, and 
ionizing radiation during service is not shown.  

2.  A skin disorder including skin cancer began many years 
after service, and was not caused by any incident of service.


CONCLUSION OF LAW

A skin disorder including skin cancer was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1953 to December 1954.  His service medical records show 
no chronic skin disorder including skin cancer, and the 
service records do not refer to any exposure to onion gas, 
mustard gas, tear gas, and ionizing radiation.

Private medical records dated in January 1986 show that the 
veteran was seen with complaints of growths on his nose and 
his hands.  It was noted that he had keratosis or keratotic 
lesions on his hands and on the top right side of his nose he 
had a smooth elevated lesion which appeared to be a basal 
cell carcinoma.

VA medical records from the early 1990s show the veteran 
being seen on several occasions with skin lesions.  In 
January 1992, he was seen with a skin lesion on his left 
cheek, which was excised and later diagnosed as basal cell 
carcinoma.  He also reported skin lesions on his left hand, 
temple, and neck.  In April 1993, he had lesions removed from 
his right cheek and the left side of his neck.  

In July 1994, the veteran filed a claim for service 
connection for a skin disorder including skin cancer.  In 
various statements, he asserted that he was exposed to onion, 
mustard, or tear gas during an incident while he was 
stationed at Paris Island, and asserted that he was exposed 
to radiation while handling barrels containing a toxic liquid 
while he was stationed in Camp LeJeune.   

VA medical records from the late 1990s show the veteran 
continuing to be seen on several occasions with various 
problems associated with a skin disorder including skin 
cancer.  He underwent multiple excisions in the late 1990s.  
In 1995 he underwent excision of lesions on his left ear and 
the left side of his nose, and also had skin cancers on his 
right hand removed.  In July 1996 he underwent a left 
modified radical neck dissection and excision of nasal 
basal/squamous cell lesions.  Treatment notes from July 1996 
indicate that he was told that his skin cancers were the 
result of sun exposure, but he disagreed with this and 
instead attributed his skin cancer to an alleged event during 
service in which he was exposed to onion gas.  Subsequent 
medical records show the veteran being treated for actinic 
keratoses and skin cancer.

In July 2002, the National Personnel Records Center (NPRC), 
in response to a request from the RO, stated that after an 
extensive and thorough search, it was unable to locate any 
records concerning the veteran's possible exposure to 
ionizing radiation.

In a response dated in February 2003, the Naval Dosimetry 
Center at the Navy Environmental Health Center Detachment 
stated that it had no record of occupational exposure to 
ionizing radiation concerning the veteran.  

In a follow-up letter dated in March 2003, the Naval 
Dosimetry Center at the Navy Environmental Health Center 
Detachment stated that a query of their exposure registry 
revealed no reports of occupational exposure to ionizing 
radiation concerning the veteran.  It was indicated that a 
copy of the RO's request had been forwarded to the Safety 
Division at the U.S. Marine Corps Headquarters for possible 
further development.  That office was indicated as having 
been unable to locate any information regarding Marine Corps 
personnel being assigned to offload barrels of radioactive 
materials from ships.  It was further stated that the Naval 
Dosimetry Center had been unable to identify the type of 
dosimetry referred to by the veteran in his statement, and in 
the absence of additional information it was not possible to 
verify his participation in radiation risk activities or 
provide a dose estimate.

In May 2003, the veteran was given a VA skin examination.  He 
reported a history of exposure to mustard gas in 1953 or 1954 
while he was in the Marine Corps.  He said this exposure 
caused blistering which subsequently resolved after being 
treated with a cream.  He reported that he had lived in 
Florida since his discharge from the military.  He stated 
that he spent a lot of time fishing with his son, but wore 
long-sleeved shirts and long-sleeved pants as well as a hat 
when doing so.  He said that he developed his first non-
melanoma skin cancer in 1986.  Since that time, he reported a 
history of skin cancer including on his nose, both cheeks, 
neck, bilateral extremities, and trunk.  He said that he had 
undergone full-thickness skin graft, split-thickness skin 
graft, and many excisions and flaps.  Findings on current 
examination included multiple actinic keratoses and evidence 
of past treatment for skin cancer.  The examiner's diagnosis 
was significant photo damage with nonmelanomatous skin 
cancers in the past as well as currently.  These were 
indicated as being related to some exposure in the past.  The 
examiner stated that there was no confirmed relationship 
between mustard gas exposure and skin cancer formation, and 
thus mustard gas exposure was probably not the cause of the 
veteran's skin cancer.  

In September 2003, the veteran testified at a Travel Board 
hearing.  He stated that he was put through gas training when 
he was in basic training at Paris Island.  He said he was put 
in a hut with other servicemen, and was accidently exposed to 
blister gas at this time.  He said he developed blisters and 
burns on his arms, neck, face, and head, and was hospitalized 
in a civilian hospital for four days.  He said that he was 
washed down with a fluid, and then a salve was put on.  He 
stated that his drill instructor told him he had been exposed 
to blister gas.  He testified that later in December 1953 or 
the beginning of 1954 he was at Camp LeJeune and was deployed 
to the docks where he unloaded troop ships.  He said he 
unloaded 30 gallon barrels that had cross and skullbones on 
them, and that some of the contents were spilled on him.  He 
stated that he got nausea and rashes from this, and went to 
sick bay where he was put through a solution and took a 
shower, and then a salve and some powder were applied and the 
rashes went away.  He said he was never aware of what was in 
the containers.  He said approximately 35 people were treated 
for the same conditions.  He stated that no one ever told him 
that he had been exposed to nuclear or ionizing radiation 
during service.  He said that he was first seen after service 
for treatment for his skin problems in 1955.  He said he had 
skin cancer or skin lesions all over his body.  He claimed 
doctors had told him that his skin condition was related to 
exposure to toxic materials during service.  He indicated 
that cancer from sun exposure had been mentioned, but the 
doctor had never seen cancer from sun exposure that was as 
deep as his was.  He stated his belief that his skin 
condition was not caused from exposure to the sun, and said 
that he had blisters which reappeared every year.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for a skin disorder including skin cancer.  
Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from 1953 to 1954.  His 
service medical records are negative for a chronic skin 
disorder including skin cancer.  Service records show no 
exposure to toxic gases and radiation.  In connection with 
the current claim, the RO developed the evidence to see if 
the service department could verify any such exposure, but 
the service department indicated there was no verification of 
exposure.  As there is no proven mustard gas exposure in 
service, legal provisions on conditions related to such 
exposure are inapplicable.  See 38 C.F.R. § 3.316.  
Similarly, as there is no proven radiation exposure in 
service, legal provisions on conditions related to such 
exposure are inapplicable.  See 38 C.F.R. § 3.311.  The 
veteran also alleges "onion gas" exposure in service, but 
he has never clearly indicated what this is.  In any event, 
no such exposure during service is shown.  No tear gas 
exposure during service is verifiable.  It is conceivable 
that he may have had tear gas exposure at some point in 
service, such as during a training exercise, but there is no 
medical evidence to suggest that it resulted in his current 
skin problems.  

The first medical evidence of the existence of a skin 
disorder (such as actinic keratoses, and basal and squamous 
cell carcinoma) is from 1986, over 30 years after service.  
Later medical records dated to 2003 show treatment for 
actinic keratoses and skin cancers.  As is widely known, and 
as pointed out by the medical evidence, such skin problems 
are often associated with sun exposure.  Significantly, the 
veteran has had considerable sun exposure as a civilian, 
including at his current residence in the "Sunshine State" 
of Florida.  The medical evidence does not link his post-
service skin problems including skin cancer with any proven 
incident of service.  The veteran is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The weight of the credible evidence establishes that the 
veteran was not exposed to toxic gases or radiation in 
service, and his current skin problems (including actinic 
keratoses and skin cancer) began many years after his active 
service and were not caused by any incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a skin disorder including skin cancer, 
claimed as secondary to onion gas, mustard gas, tear gas, and 
ionizing radiation exposure, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



